RENDERED: MARCH 18, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

             OPINION OF JANUARY 21, 2022, WITHDRAWN

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0534-MR

JOE WIELAND AND HOT RODS &
BBQ, LLC                                                          APPELLANTS


                  APPEAL FROM HENRY CIRCUIT COURT
v.                HONORABLE JERRY CROSBY, II, JUDGE
                        ACTION NO. 18-CI-00171


DANA FREEMAN; BEN FREEMAN;
AND FREEMAN'S KOUNTRY
KORNER KAFE, LLC                                                    APPELLEES

                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

GOODWINE, JUDGE: Tenant brought action against landlord for claims of

breach of contract, wrongful eviction, and defamation. The Henry Circuit Court

granted judgment in favor of landlord. Based on our review, finding no error, we

affirm.
              On January 30, 2018, Hot Rods & BBQ, LLC (“Hot Rods”) signed a

commercial lease with Dana Freeman (“Dana”). Joe Wieland (“Wieland”)

contends he was the sole member of Hot Rods.1 Hot Rods and Wieland are

collectively referred to as “Appellants.” Dana and Ben Freeman (“Ben”) are a

married couple and the owners of Freeman’s Kountry Korner Kafe, LLC

(“Kountry Korner”) (collectively referred to as “Appellees”). Ben also owned

First and Last Liquor Store. An amendment to the lease entitled Ben to obtain ice

for his liquor store from Hot Rods at no cost. R. at 195.

              On June 18, 2018, Smith called Ben informing him Wieland changed

the locks on the leased restaurant, and Ben would be unable to retrieve ice for his

business.2 The same day, Ben entered Hot Rods’ premises through the back door.

Although the restaurant was closed, an employee was present. Wieland called the

state police, and all parties were told to leave the premises until the matter could be

resolved in court.




1
 The commercial lease contains two signature pages; one purportedly signed solely by Wieland
and the other signed by Wieland and Bobby Smith (“Smith”). The page purportedly signed
solely by Wieland is attached to Wieland’s Complaint. Record (“R.”) at 12. The page
purportedly signed by both Wieland and Smith is attached to multiple pleadings. R. at 141 and
R. at 194.
2
 Although the nature of the relationship between Smith and Wieland was disputed, Ben believed
Smith was in business with Wieland because Smith purportedly signed the lease as an officer of
Hot Rods. Wieland’s attorney later informed Dana by letter that Smith had no interest in Hot
Rods, and Wieland was the sole member of the LLC. R. at 237.

                                             -2-
             Upon learning of these events, Dana went to the Henry County

Courthouse to obtain information regarding evicting Hot Rods from the building.

Pursuant to the information she received, Dana wrote out an eviction notice

informing Hot Rods it would be evicted from the premises in 30 days from June

18, 2018 and posted it on the door of the restaurant.

             On June 27, 2018, Dana contacted Wieland’s attorney to discuss the

spoiling food in the restaurant. Wieland’s attorney informed Dana that Wieland

would not be returning to the property, and she should clean the restaurant. Ben

texted Wieland asking him to meet them at the restaurant the next day to clean

things out, but Wieland did not appear.

             On July 3, 2018, counsel for Appellees sent a letter entitled Notice of

Eviction to Hot Rods, instructing it to remove its belongings no later than July 18,

2018. The letter alleged Hot Rods failed to pay rent for June and July 2018,

maintain insurance on the premises, pay for utilities, and Wieland failed to use the

premises for restaurant business only as he was living in the building.

             On July 18, 2018, a different attorney for Appellants responded to the

eviction notice requesting the Appellees provide copies of the written notices for

each default as required under the commercial lease, time for Appellants to cure

the default, and proof the default currently existed. If they could not provide proof,




                                          -3-
Appellants’ attorney requested Wieland be permitted to conduct business as usual

with quiet, exclusive use of the premises.

             In response, Appellees sent a letter on July 23, 2018, stating it served

notice of default by Hot Rods and/or Wieland under the lease, and Hot Rods had

ten days to cure the default. The notice identified the following defaults: (1)

failure to pay June and July 2018 rent; (2) failure to pay for utilities in violation of

the “Utilities and Services” provision; (3) Wieland resided on the premises at least

during April and June 2018 in violation of the “Use of Premises” provision; and

(4) failure to pay taxes in violation of the “Taxes” provision.

             On August 2, 2018, Appellees sent a letter informing Hot Rods it

failed to cure the defaults identified in the July 23, 2018 letter. Pursuant to the

lease Dana was permitted to take immediate possession of the premises without

further notice, without prejudicing her right to damages, and could elect to cure

any defaults herself. The cost of her action would be added to Hot Rod’s financial

obligations under the lease. The letter informed Hot Rods that Dana would take

possession of the premises at the close of business on August 2, 2018.

             Thereafter, the parties’ attorneys negotiated dates and times for

Wieland to retrieve his personal property, equipment, and liquor. On August 31,

2018, Wieland met Dana and picked up his personal property from the premises.

He signed a receipt for those items. On September 21, 2018, Wieland met Dana to


                                           -4-
pick up his liquor that was still on the premises, and he signed a receipt for those

items. Appellees did not file a forcible detainer action.

             On September 24, 2018, Wieland and Hot Rods filed a complaint

against Dana, Ben, and Kountry Korner in the Henry Circuit Court. Appellants

raised claims of tortious interference with quiet enjoyment, wrongful eviction,

breach of contract, and defamation per se. In the complaint, Appellants assert:

             3. a) The contract, contract breaches and tortious acts
             complained of in this Complaint took place in the County
             of Henry thus venue is proper.

             ....

             7. a) Defendants [sic] actions in evicting Plaintiffs from
             the premises were in violation of numerous provisions of
             the lease agreement. b) Additionally, Defendants
             published or caused to be published false and slanderous
             materials intended to place Plaintiffs in a false light and
             which did place Plaintiffs in a false light. c) Said
             published materials, attached hereto as Ex. C, are
             defamatory per se.

             8. a) The wrongful eviction, contract breach, and tortious
             conduct herein described were reckless, wanton, intended
             to cause damage to Plaintiffs and did in fact cause
             damage to Plaintiffs.

R. at 3-4. Appellants attached the July 3, 2018, July 23, 2018, and August 2, 2018

letters from Appellees to the complaint.

             The circuit court held a hearing on December 19, 2018, regarding

some of Hot Rods’ personal property. The video recording of that hearing was not


                                           -5-
made part of the certified record on appeal.3 Rather, it was attached to Appellants’

brief. The hearing did not pertain to any of the issues on appeal. Rather, it

discussed Hot Rods’ personal property, which is not an issue on appeal. This

Court reviewed the recording and determined it is unnecessary for our review.

                 On January 9, 2020, Wieland and Hot Rods moved for summary

judgment on the issue of wrongful eviction citing no case law in support of their

written argument. On February 6, 2020, Appellees filed an opposing motion for

summary judgment. Appellees argued Wieland was not a party to the lease and

had no legal standing to obtain damages. They further noted Hot Rods cited no

legal authority in support of its motion. Finally, Appellees argued Hot Rods had

no viable legal claim against them, so the action must be dismissed as a matter of

law.



3
    The Appellants’ Designation of Record states as follows:

                Comes the Plaintiffs/Appellants, Joe Wieland and Hot Rods & BBQ, LLC,
         by counsel, and per CR 75.01 and other applicable rules designates the following
         evidence for purposes of this appeal.

               1.   The entire Henry Circuit Court file.
               2.   The video of the 11-8-18 motion hour.
               3.   The video of the 11-16-18 motion hour.
               4.   The video of the 12-21-18 hearing (held at Oldham Circuit Court).
               5.   The video of the 1-24-20 motion hour (held at Oldham Circuit Court).
               6.   The video or the 3-3-20 oral argument (held at Oldham Circuit Court).

R. at 389. The above-referenced video recordings were the only DVDs provided with the
certified record. The video of the December 19, 2018 hearing was not part of the certified
record.

                                                  -6-
                On September 15, 2020, the circuit court entered an order granting

summary judgment in favor of Appellees on the wrongful eviction claim. The

court stated Hot Rods cited no relevant case law in support of its argument. The

court found no wrongful eviction occurred as no forcible detainer action was filed

nor did the landlord physically enter and remove Hot Rods’ possessions from the

property.

                Hot Rods moved for reconsideration. The circuit court treated it as a

motion under CR4 54.02. The circuit court acknowledged some confusion as to

what claims were made in the complaint. The circuit court found Hot Rods and

Wieland failed to raise any new legal or factual argument and denied the motion.

                On December 11, 2020, the circuit court entered an order providing

the parties an opportunity to inform the court what issues remained to be

adjudicated so a final order could be entered. As stated above, there was confusion

regarding what claims were raised in the complaint and what claims remained to be

adjudicated. Appellees filed their response with the circuit court on January 8,

2021 indicating that the only remaining issue to be adjudicated was the defamation

per se claim.5 Appellants filed their response on January 11, 2021. R. at 337.



4
    Kentucky Rules of Civil Procedure.
5
 On October 9, 2020, Dana, Ben and Kountry Korner moved for judgment on the pleadings to
dismiss the claim of defamation per se.



                                           -7-
               On April 22, 2021, the circuit court granted Appellees’ motion to

dismiss the defamation per se claim. The circuit court found Wieland had no claim

for defamation per se because the letters were addressed to Hot Rods and not him

personally. The circuit court further found the letters did not amount to per se

defamation against Hot Rods because there was not a conclusive presumption of

malice and damage. Additionally, the circuit court found the letters and notice fell

under the judicial statements privilege. The circuit court made the order final and

appealable.

               On appeal, Wieland and Hot Rods argue: (1) the circuit court erred in

granting summary judgment on the wrongful eviction claim; (2) the circuit court

erred in dismissing their defamation per se claim; (3) the circuit court failed to

adjudicate the contract claim; and (4) Wieland had standing to pursue claims

individually.6 “This appeal presents for resolution primarily issues of law. We

review these questions of law de novo, respectfully owing no deference to the legal

determinations of the courts below.” Phillips v. Rosquist, 628 S.W.3d 41, 45 (Ky.

2021) (footnote omitted).




6
  Appellants’ brief does not “contain at the beginning of the argument a statement with reference
to the record showing whether the issue was properly preserved for review” in violation of CR
76.12(4)(c)(v). Because Appellants’ arguments clearly fail on the merits, we elect “to ignore the
deficiency and proceed with [our] review[.]” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App.
2010).

                                               -8-
             First, Appellants argue the circuit court erred in granting summary

judgment on the wrongful eviction claim. The circuit court stated a valid claim for

wrongful eviction must be based on either: (1) a forcible detainer action filed

without meeting statutory requirements under Shinkle v. Turner, 496 S.W.3d 418

(Ky. 2016), or (2) a landlord’s physical, forcible entry into a leased premises and

physically turning the tenant out onto the streets with their possessions under

Maddix v. Gammon, 293 Ky. 540, 169 S.W.2d 594 (1943). The circuit court found

no forcible detainer action was filed, nor did any of the Appellees physically

remove Hot Rods and/or its property from the premises. Therefore, the court

found there was no basis for Appellants’ claim for wrongful eviction as a matter of

law.

             Below, Appellants cited Kearns v. Sparks, 296 S.W.2d 731 (Ky.

1956), in support of their argument, but the circuit court found the case

inapplicable. In Kearns, while the tenant left town for a business trip, the landlord

removed the tenant’s property from his office and demolished it. Id. at 732. On

appeal, the Court held the landlord “must be held responsible for the natural and

probable consequences of her wrongful act in evicting the plaintiff.” Id. at 733.

             Here, we agree with the circuit court that Hot Rods was not

wrongfully evicted. Dana never filed a forcible detainer action against Hot Rods

nor did she physically remove Hot Rods or its property from the premises. Instead,


                                         -9-
Hot Rods changed the locks on the restaurant in violation of the lease, and he had

the key. Hot Rods’ attorney informed Dana that Wieland had no intention of

returning to the restaurant or continuing with the lease. Although Dana posted an

eviction notice on the door of the restaurant, sent a letter to Hot Rods’ registered

agent, and sent a letter informing the Alcoholic Beverage Control Board Hot Rods

had been evicted on June 18, 2018, mere statements do not meet either legal

standard for eviction. Additionally, Dana did not physically remove Hot Rods or

its property from the premises. Rather, the parties mutually agreed on dates and

times for Wieland to retrieve his personal property, equipment, and liquor and

signed receipts for same. Thus, we conclude the circuit court correctly granted

summary judgment against Hot Rods on the wrongful eviction claim.

             Appellants argued extensively before the circuit court and in their

brief herein that because the parties testified multiple times that Appellants were

“evicted” and/or put in writing they were evicted, that that constitutes an eviction.

The testimony of the parties stating same was referenced multiple times. However,

that testimony – whether characterized as a statement or an admission – does not

create an eviction. As stated above, an eviction can only occur two ways: (1) a

forcible detainer action filed without meeting statutory requirements under Shinkle,

496 S.W.3d at 418, or (2) a landlord’s physical, forcible entry into leased premises




                                         -10-
and physically turning the tenant out onto the streets with their possessions under

Maddix, 169 S.W.2d at 594.

             Second, Appellants argue the circuit court erred in dismissing their

defamation per se claim. To prevail on a claim for defamation, a plaintiff must

prove four elements: “(a) a false and defamatory statement concerning another; (b)

an unprivileged publication to a third party; (c) fault amounting at least to

negligence on the part of the publisher; and (d) either actionability of the statement

irrespective of special harm or the existence of special harm caused by the

publication.” Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014)

(footnotes omitted) (quoting RESTATEMENT (SECOND) OF TORTS § 558 (1977)). An

alleged defamatory statement is “actionable per se when there is a conclusive

presumption of both malice and damage.” Id. (citation omitted). Appellants argue

the statements contained in the eviction notice posted to the door of Hot Rods and

the three letters sent by Appellees were defamatory per se because they amount to

“conduct which is incompatible with his business, trade, profession, or office.”

Gilliam v. Pikeville United Methodist Hosp. of Kentucky, Inc., 215 S.W.3d 56, 61

(Ky. App. 2006) (quoting RESTATEMENT (SECOND) OF TORTS § 570 (1977)).

             Appellants argue the statements in the eviction notice posted to the

door of Hot Rods and the three letters sent by Appellees are false. However,

Appellants do not point out which statements are false, nor did they provide any


                                         -11-
evidence proving the statements were false. The notice posted to the door simply

informed Hot Rods that it was to vacate the premises, and the owners of the

building must be present for its property to be removed. The letters allege Wieland

lived at the property, failed to maintain insurance, failed to pay for utilities, failed

to pay rent, failed to pay taxes, failed to obtain a food license, and changed the

locks in violation of the lease. Appellants bore the burden of proving the

statements were defamatory, but they never provided any evidence of their falsity.

Toler, 458 S.W.3d at 285. Because Appellants failed to submit any proof the

statements at issue were false, we do not reach the issue of actionability.

Furthermore, we need not address the circuit court’s finding that the statements

were subject to the judicial statements privilege because Appellants clearly failed

to prove even the first element of defamation. Thus, we hold the circuit court

correctly dismissed Appellants’ defamation per se claim.

             Third, Appellants argue the circuit court failed to adjudicate the

breach of contract claim. The circuit court told Appellants multiple times that their

pleadings were confusing, and their claims were not discernable. On December

11, 2020, the circuit court entered an order giving the parties an opportunity to

inform the court of what issues remained, so it could enter a final order. R. at 332.

Appellees filed their response on January 8, 2021. R. at 335. Appellants filed their

response on January 11, 2021. R. at 337. Appellees argue neither they nor the


                                          -12-
circuit court were served with Appellants’ response. Perhaps that explains why the

circuit court wrote in its April 22, 2021 order:

              It is of note that the Court entered an Order on December
              10, 2020, in response to Plaintiffs’ contention that more
              issues than defamation per se were pending before the
              Court. As the Court acknowledged some confusion as to
              issues raised by Plaintiffs in their Complaint, the Court
              requested both parties to tender to the Court Within 30
              days what matters were still considered outstanding.
              Plaintiffs never responded to said Order. As the Court
              considers all issues resolved by this Order and the
              previous Orders granting Defendants’ summary
              judgment, this Order is final and appealable . . . .

R. at 354 (emphasis added). It is clear from a review of the record that Appellants

did, in fact, respond to the circuit court’s December 11, 2020 order. Appellants

argue on appeal that “[i]t is not possible to determine what became of Hot Rods’

contract claim . . . in response to the Order of 12-11-20 inquiring as to outstanding

issues Hot Rods informed the Court that it had made a contract claim and said

claim was separate and distinct from the wrongful eviction claim.” Appellants’

Brief at 20-21.

              However, Appellants’ argument is waived because Appellants failed

to bring to the circuit court’s attention the error contained in its April 22, 2021

order.7 As Appellees correctly point out Appellants waived this claim because


7
  Notably, Judge Karen Conrad retired December 31, 2020, less than two weeks after entering
the December 11, 2020 order. It appears that the April 22, 2021 order was one of the first
entered by Judge Jerry Crosby II.

                                            -13-
pursuant to CR 52.04, Appellants could have requested the circuit court to make a

finding of fact on the breach of contract claim, or to deny they failed to respond to

the circuit court’s April 22, 2021 order.

             CR 52.04 explains that “(a) final judgment shall not be reversed or

remanded . . . unless such failure is brought to the attention of the circuit court by a

written request for a finding on that issue or by motion pursuant to CR 52.02.”

Additionally, “[o]ur case law is well established that a failure to press a trial court

for a ruling . . . operates as a waiver of that issue for purposes of appellate review.”

Perkins v. Commonwealth, 237 S.W.3d 215, 223 (Ky. App. 2007). As Appellants

did not bring this failure to the circuit court’s attention following entry of the April

22, 2021 order, their breach of contract claim is waived.

             Finally, Wieland argues he had standing to pursue the claims

individually. Above we held there was no legal basis for the wrongful eviction

claim or the defamation claim. Even if Wieland had standing to bring these

claims, they are not legally viable. Thus, we decline to address the merits of

whether Wieland had individual standing to bring these claims.

             For the foregoing reasons, we affirm the judgment of the Henry

Circuit Court.

             ALL CONCUR.




                                            -14-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEE:

Kirk Hoskins               Ruth H. Baxter
Louisville, Kentucky       Carrollton, Kentucky




                         -15-